Name: Commission Regulation (EEC) No 1118/87 of 23 April 1987 re-establishing the levying of customs duties on alkyds and other polyesters falling within subheading 39.01 C III ex a), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: chemistry;  tariff policy;  Asia and Oceania
 Date Published: nan

 No L 109/8 Official Journal of the European Communities 24. 4. 87 COMMISSION REGULATION (EEC) No 1118/87 of 23 April 1987 re-establishing the levying of customs duties on alkyds and other polyesters falling within subheading 39.01 C III ex a), originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 1 2 of that Regulation , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of alkyds and other polyesters, falling within subheading 39.01 C III ex a), originating in South Korea, the individual ceiling was fixed at 2 1 00 000 ECU ; whereas, on 1 April 1987, imports of these products into the Community originating in South Korea reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 27 April 1987, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3924/86, shall be re-established on imports into the Community of the following products originating in South Korea : Order No CCT heading No and NIMEXE code Description 10.0452 39.01 C III ex a) (39.01-49) Alkyds and other polyesters, in one of the forms mentioned in Note 3 (d) to this Chapter, excluding corrugated sheet and plates Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 April 1987 . For the Commission COCKFIELD Vice-President (') OJ No L 373, 31 . 12. 1986, p. 1 .